Citation Nr: 1200511	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  06-18 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In the July 2005 rating decision, the RO continued a 20 percent rating for diabetes mellitus and a 10 percent rating for hypertension; denied service connection for glaucoma; and denied entitlement to a TDIU.  In November 2005, the Veteran filed a notice of disagreement (NOD) with the evaluation of his diabetes mellitus and the denial of a TDIU.  In March 2006, the RO issued a statement of the case (SOC), which listed the issues of the evaluation of diabetes mellitus, the evaluation of hypertension, and service connection for glaucoma; however, the SOC's reasons and bases only addressed the evaluation of diabetes mellitus and the denial of a TDIU.  In May 2006, the Veteran filed a substantive appeal (VA Form 9) regarding the evaluation of diabetes mellitus and the denial of service connection for glaucoma.  

In August 2008, the RO issued a SOC regarding the denial of service connection for glaucoma.  The SOC notified the Veteran that the prior March 2006 SOC was procedurally flawed because it did not explain why service connection for glaucoma had been denied.  It was further noted that the issue was not originally included in his NOD, and that he should notify the RO if he desired to appeal this issue.  No response was received.

In June 2009, the Board denied a rating in excess of 20 percent for diabetes mellitus, and remanded the issues of entitlement to a separate rating for bladder dysfunction due to diabetes mellitus and entitlement to a TDIU to the RO, via the Appeals Management Center (AMC) for additional development.  In a May 2011 rating decision, the AMC granted service connection and assigned a separate rating for neurogenic bladder.  Because the May 2011 rating decision represents a full grant of the benefits sought with respect to this issue, this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

As regards entitlement to a TDIU, as the RO/AMC scheduled the Veteran for a VA examination and obtained the requested medical opinion, the Board finds that the RO/AMC has substantially complied with the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

In his November 2011 Brief, the Veteran's representative indicated that additional evidence had been received since the most recent May 2011 supplemental SOC (SSOC) was issued and waived initial consideration of this evidence by the agency of original jurisdiction (AOJ).  In discussing this evidence, the Veteran's representative argued that an April 2011 VA psychiatric examination should be considered in determining entitlement to a TDIU.  A review of the claims file, however, reflects that the report of an April 2011 VA psychiatric examination pertained to another veteran and had been mistakenly associated with this Veteran's claims file.  This evidence has been removed from the appellant's claims file and will be forwarded to the appropriate veteran's claims file.


FINDING OF FACT

The Veteran's service-connected disabilities have not rendered him unable to obtain and retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19, 4.26 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-rating February 2005 letter, the RO notified the Veteran of the evidence needed to substantiate the claim for a TDIU.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

In this case, the RO has not furnished to the Veteran a letter meeting the Dingess/Hartman requirements.  However, because the Board herein denies the claim for a TDIU, no effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's identified post-service VA treatment records.  In addition, the Veteran was provided with a VA examination in February 2011.  For the reasons discussed below, this examination is adequate to make a determination on the claim.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for a TDIU is thus ready to be considered on the merits. 

Analysis

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

The record indicates that the Veteran is currently service-connected for neuropathy of the right hand (30 percent disabling); diabetes mellitus (20 percent disabling); neuropathy of the left hand, right foot, and left foot (each 20 percent disabling); hypertension (10 percent disabling); neurogenic bladder (10 percent disabling); left bundle branch block of the heart (10 percent disabling); pilonidal cyst (0 percent disabling); erectile dysfunction (0 percent disabling); and ocular hypertension (0 percent disabling).  His combined evaluation is 80 percent.  The Veteran's service-connected neuropathy of each upper and lower extremity, as well as his hypertension, neurogenic bladder, left bundle branch block of the heart, and ocular hypertension, are complications of his service-connected diabetes mellitus.  Since these service-connected disabilities have a common etiology and the combined disability rating is 80 percent, the minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) are met.  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.

The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Considering the pertinent evidence in light of the above, the Board finds that a TDIU is not warranted.

On the Veteran's February 2005 application for a TDIU (VA Form 21-8940), he indicated he last worked as a finance officer for the Spokane VA Medical Center (VAMC) in January 2005.  In a March 2005 statement, he said that he opted to take regular retirement to save the VAMC money and that he could no longer deal with the anxiety and depression he felt at work.  He said that his diabetes, depression, and hypertension became impossible to control while experiencing the stresses of his job and that his peripheral neuropathy in his hands made it difficult to do functions at his keyboard.  He also said that his eyesight was blurry, which made it difficult to read.

Employment Information received from the Spokane VAMC reflects that the Veteran retired in January 2005 and that he opted for CSRS retirement based on age and years of service.  It was noted that he lost 92.25 hours in the preceding 12 months due to disability.  No special concessions were made by reason of age or disability.  

The report of the March 2005 VA examination reflects that the peripheral nerve examination and motor examination for the Veteran's upper and lower extremities were within normal limits.  Sensory examination revealed decreased sensation of the left leg.  It was noted that the Veteran had hypertension, erectile dysfunction, and neuropathy in his upper and lower extremities as a result of diabetes.  The examiner indicated, however, that diabetes did not cause any restriction of activities.  

A January 2006 VA outpatient treatment record reflects that the Veteran's diabetes was in recent poor control and that the Veteran had a trend of increased blood sugars each winter.  

The report of a November 2006 VA eye examination reflects that that the Veteran's vision was corrected to 20/20 in each eye.  Visual field examination was within normal limits.  The examiner indicated that there were no objective indications of diabetic ocular pathology.

An April 2008 VA outpatient treatment record notes that the Veteran's blood sugar control had been very good since he had become more physically active with walking and golfing.  

The report of a September 2008 VA examination reflects the Veteran's complaints of tingling and numbness in his wrists, hands, legs, and feet.  He said he treated his diabetes with oral medication and insulin.  He did not report any eye symptoms or hypertension symptoms.  He said he had trouble gripping with his hands.  Motor function was normal in both upper and lower extremities.  Sensory function was abnormal with findings of decreased sensation in the bilateral hands, ankles, and feet.  It was noted that the Veteran had diabetes and associated hypertension, left bundle branch block of the heart, and peripheral neuropathy.  The examiner opined that the Veteran's condition did not have any effect on his daily activities.  

The report of a September 2009 VA genitourinary examination reflects the Veteran's complaints of urinary frequency and urgency and was diagnosed with bladder dysfunction secondary to diabetes.  

An October 2010 VA outpatient treatment note reflects that the Veteran golfed almost every day.  It was noted that his diabetes and hypertension were not well-controlled and his medications were increased.

The report of a February 2011 VA examination reflects that the Veteran's problems included intraocular hypertension, which responded well to Travaprost drops; hypertension, which was treated with medication and noted to be stable; an atrioventricular block, which was noted to be stable; and diabetes mellitus, which was treated with insulin and Metformin and was noted to be stable.  Regarding hand neuropathy, it was noted that the Veteran had a new diagnosis of polymyalgia rheumatica for these symptoms and that this condition was not related to diabetes.  On physical examination, there was impaired strength of the hands due to polymyalgia rheumatic.  There was decreased sensation in the feet; sensory examination of the upper extremities was normal.  There was some impairment noted during the motor examination - 4/5 (active movement against some resistance but not full resistance) for wrist flexion and extension, finger flexion and abduction, thumb opposition, and great toe extension.  The diagnoses were glaucoma, polymyalgia rheumatic, hypertension, hypertensive vascular disease, history of pilonidal cyst, atrioventricular block, and diabetes mellitus.  The examiner noted that none of these diagnoses had any effects on the Veteran's usual occupation.  The examiner reviewed the Veteran's claims file, including his employment history, and opined that it was "less likely as not" that the Veteran was unable to be employed to due to his service-connected disabilities.  The examiner noted that the polymyalgia rheumatica was the major diagnosis that affected his motion and that present carpal tunnel symptoms were not totally disabling.  The examiner indicated that there was no disability related to the erectile dysfunction, glaucoma, hypertension, atrioventricular block and no paralysis of any nerve was found.  The examiner further stated that the Veteran could do sedentary employment and was not totally disabled.  

The Board finds that the February 2011 VA examination discussed above is adequate to make a determination on the Veteran's claim for a TDIU.  The report of this examination included an extensive factual discussion based on consideration of the Veteran's prior medical history in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Board has also considered the Veteran's statements.  Lay witnesses are competent to testify as to their observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board finds that the statements of the Veteran as to his symptoms and their effect on his employment are competent and credible; however, where these statements have conflicted with the findings on examination, the Board finds that the examination findings of the trained health care professionals are entitled to greater weight than the Veteran's lay statements.  To the extent the Veteran opines that he is unemployable due to his service-connected disabilities, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the issue of whether or not he is unemployable due to his service-connected disabilities.  And, even if his opinion was entitled to be accorded some probative value, it is outweighed by the February 2011 VA examiner's opinion, which reflects that the Veteran is not unemployable due to his service connected disabilities and can perform sedentary work.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006). 

For the foregoing reasons, the preponderance of the evidence is against the claim for a TDIU.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a TDIU due to service-connected disabilities is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


